Citation Nr: 9936127	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for Meniere's Disease, 
claimed to be secondary to service-connected hearing loss 
disability and tinnitus.  

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.  

4.  Entitlement to an increased (compensable) rating for skin 
rash, tinea corporis.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968.  

Service connection was previously denied for Meniere's 
Disease in a July 1986 decision of the Board of Veterans' 
Appeals (Board).  The Board then reached the conclusion that 
Meniere's Disease was not incurred in or aggravated by 
service, nor could service incurrence be presumed.  In other 
words, the basis of the denial of benefits was related to 
direct service connection.  In the instant case, the veteran 
is claiming that the disability is secondary to the service-
connected tinnitus and hearing loss.  A claim for secondary 
service connection was not previously denied.  A claim for 
direct service connection is considered to be a separate 
claim.  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Accordingly, this claim is considered as a new claim.

The issues of entitlement to service connection for Meniere's 
Disease, increased ratings for tinnitus and bilateral 
defective hearing, as well as for a TDIU are discussed in the 
REMAND portion of this document.  

FINDINGS OF FACT

1.  Entitlement to a compensable rating for tinea corporis 
was denied in a September 1995 rating decision.  

2.  The veteran was notified of the denial of that benefit by 
letter dated in September 1995.  

3.  The veteran filed his notice of disagreement to that 
determination in February 1996.  

4.  A statement of the case was issued in May 1996.  

5.  A substantive appeal was not received from the veteran on 
or before September 1996.  

6.  The veteran's next response pertaining to the claim for 
an increased (compensable) rating for tinea corporis was 
received in December 1996.  


CONCLUSION OF LAW

The veteran did not perfect a timely appeal with respect to 
entitlement to a compensable rating for service-connected 
tinea corporis.  38 U.S.C.A. §§ 7105 (West 1991& Supp. 1999); 
38 C.F.R. § 20.200, 20.201, 20.302 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  

In the veteran's case, entitlement to an increased 
(compensable) rating for a skin rash, tinea corporis, was 
denied in a September 1995 rating decision.  The veteran was 
notified of the denial of that benefit by letter dated 
September 14, 1995.  He filed his notice of disagreement to 
that determination in February 1996.  A statement of the case 
was issued on May 17, 1996.  A substantive appeal was not 
received from the veteran on or before September 1996.  The 
veteran's next response pertaining to the claim for an 
increased (compensable) rating for a skin condition was 
received in December 1996.  

At his hearing before the undersigned member of the Board in 
April 1999, the veteran was informed that consideration would 
be given to whether a timely substantive appeal as to this 
issue had been filed.  By a letter dated in December 1999, 
the veteran and his representative were notified that the 
Board had raised the issue of the timeliness of the 
substantive appeal as to this issue and invited to present 
evidence or argument concerning the timeliness of the 
substantive appeal.  

The veteran responded with photocopies of letters, dated in 
September 1995; May, July, and September 1996; and January 
1997, each of which indicated that the RO was processing his 
claim for compensation.  He asserted that these letters show 
that it was VA, not himself, who was not timely in processing 
his claim.  In this regard, the Board notes that the veteran 
had several ongoing claims and appeals during the period in 
question, and that none of the letters refers specifically to 
his appeal for a compensable rating for his service-connected 
skin disorder.  The Board also notes that the veteran did not 
request an extension of time within which to file his 
substantive appeal concerning the May 1996 SOC.  The 
veteran's argument does not support a finding that he filed a 
timely substantive appeal as to this issue.

The veteran's representative responded that the Board should 
consider 38 C.F.R. § 3.109, which states that if a claimant's 
application is incomplete, then he will be notified of the 
evidence needed to make the application complete and given a 
one-year period within which to return the form properly 
completed.  The representative also urges that this provision 
be considered in light of 38 C.F.R. § 20.202, which allows 
for a liberal interpretation to be applied to correspondence 
submitted as a substantive appeal.  The representative also 
argues that this matter should be remanded under "38 C.F.R. 
§ 103" to afford the appellant "the proper time frame 
allotted by law to return a properly completed application on 
the issue for the skin condition."  

First, as to the argument concerning 38 C.F.R. § 3.109, the 
Board notes that this regulation applies to applications for 
benefits, not to the filing of the substantive appeal.  Thus, 
it is inapplicable to the question of the timeliness of the 
substantive appeal.  Second, as to the argument concerning 
38 C.F.R. § 20.202, the cited portion refers to the adequacy 
of the substantive appeal, rather than to the timeliness of 
the substantive appeal.  Thus, it, too, is inapplicable.  
Finally, the Board notes that there is no 38 C.F.R. § 103.  
Assuming that the representative meant to cite to 38 C.F.R. 
§ 3.103, which concerns procedural due process and appellate 
rights, the Board finds that it does not provide a basis upon 
which to remand this matter rather than dismissing the appeal 
as to this matter.  The Board notes that the veteran's rights 
to written notice, representation, and a hearing have been 
met in this instance.

In view of the foregoing, I conclude that the issue of with 
respect to the issue of entitlement to an increased 
(compensable) rating for a skin condition is not properly 
before the Board as the veteran's substantive appeal was not 
timely filed.  


ORDER

The veteran did not perfect a timely appeal with respect to 
the issue of an increased (compensable) rating for a skin 
condition.  The appeal is dismissed.  


REMAND

I have reviewed the record and find that additional 
development is necessary prior to the completion of appellate 
review.  At the onset, I note that the veteran provided 
testimony at a Central Office hearing in April 1999, at which 
time, he made reference to various medical providers - from 
VA and from Massachusetts General Hospital -- who had 
concluded that his Meniere's disease was related to his 
service-connected tinnitus and hearing loss.  In particular, 
he noted that Drs. Katz, Chutnic and Eno had reached that 
conclusion.  The reports of evaluation and treatment would be 
helpful in order to verify this allegation, as the veteran 
has put VA on notice of the existence of a specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  

In addition, I note that the portion of the VA Schedule for 
Rating Disabilities concerning diseases of the ear and other 
sense organs (impairment of auditory acuity), was amended in 
May 1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  
Where the law or regulation changes after a claim has been 
filed or reopened, the version most favorable to the 
appellant should apply.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  I note that the veteran's claims for 
increased ratings for tinnitus and for bilateral defective 
hearing have not been evaluated under the new rating 
criteria.  

The issue of total rating based on individual unemployability 
due to service connected disability is deferred pending a 
determination on the increased rating issues.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should attempt to obtain 
reports of medical treatment from medical 
providers identified by the veteran, who 
claims that he was treated by various 
physicians who associated his existing 
Meniere's Disease with service-connected 
hearing loss and tinnitus.  Records from 
Drs. Katz, Chutnic and Eno and any others 
identified by the veteran should be 
secured.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  The veteran should be afforded a VA 
examination to evaluate his service-
connected tinnitus and hearing loss 
disabilities under the new schedular 
criteria.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available 
for use in studying the case.  In 
addition, the examiner is requested to 
provide a medical opinion as to whether 
or not Meniere's Disease is etiologically 
related to the veteran's service-
connected ear conditions.  The clinical 
bases for the opinion should be set forth 
in detail.  

3.  The RO then should review the 
veteran's claims for service connection 
for Meniere's Disease, an increased 
rating for tinnitus, and an increased 
rating for hearing loss disability in 
light of the additional development.  In 
so doing, the RO should apply the rating 
criteria (in effect either before or 
after June 10, 1999) most favorable to 
the veteran. If the above-stated 
development results in a favorable 
decision, the RO should also reevaluate 
the veteran's entitlement to a TDIU 
rating.

4.  If any benefit sought on appeal is 
not granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should include the revised rating 
criteria for hearing impairment and 
diseases of the ear.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In particular, the appellant should attempt to 
submit a written medical statement or report that links 
Meniere's Disease to a service-connected disability, e.g., 
tinnitus and/or hearing loss.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







